        Case 2:18-cv-00284-CMR Document 92-2 Filed 02/21/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS                                  16-MD-2724
 PRICING ANTITRUST LITIGATION                                    HON. CYNTHIA M. RUFE

                                                                 Civil Action Nos.
 THIS DOCUMENT RELATES TO:

 Ahold USA, Inc., et al. v. Actavis Holdco U.S.,                 18-CV-02641
 Inc., et al.

 The Kroger Co., et al. v. Actavis Holdco U.S., Inc.,            18-CV-00284
 et al.

 Humana Inc. v. Actavis Elizabeth, LLC, et al.                   18-CV-3299




     [PROPOSED] ORDER GRANTING DEFENDANT IMPAX LABORATORIES,
    INC.’S MOTION TO DISMISS DIRECT PURCHASER PLAINTIFFS’, KROGER
            PLAINTIFFS’, AND HUMANA’S AMENDED COMPLAINTS


       AND NOW, this ___ day of __________ 2019, upon consideration of Defendant Impax

Laboratories, Inc.’s (“Impax”) Motion to Dismiss Direct Purchaser Plaintiffs’, Kroger Plaintiffs’,

and Humana’s Amended Complaints it is hereby ORDERED that Impax’s Motion to Dismiss is

GRANTED, and the following claims for relief, causes of action, and counts set forth in the

following Plaintiffs’ complaints are hereby DISMISSED with prejudice insofar as the various

claims for relief, causes of action, or counts are brought against Impax for its alleged

participation in an overarching conspiracy to fix, raise, and/or stabilize prices or allocate markets

for generic pharmaceuticals, and insofar as the various claims for relief, causes of action, or

counts seek to impose joint and several liability upon Impax for its alleged participation in an

overarching conspiracy:
Case 2:18-cv-00284-CMR Document 92-2 Filed 02/21/19 Page 2 of 2




1.   Direct Purchasers’ First Amended Class Action Complaint, Ahold USA, Inc., et al.

     v. Actavis Holdco U.S., Inc., et al., No. 18-cv-2641 (ECF No. 11) (E.D. Pa. Dec.

     21, 2018), in its entirety;

2.   Amended Complaint and Demand for Jury Trial, The Kroger Co., et al. v. Actavis

     Holdco U.S., Inc., et al., No. 18-cv-284 (ECF No. 37), with respect to Counts 1

     and 23; and

3.   Amended Complaint, Humana Inc. v. Actavis Elizabeth, LLC, et al., No. 18-cv-

     3299 (ECF No. 29), with respect to Counts CVI-CX.




                                       BY THE COURT:




                                       CYNTHIA M. RUFE
                                       United States District Judge
